DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/12/2020 and 11/09/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner and an initialed copy is attached. It is noted that entry #10 of the IDS dated 02/12/2020 is not compliant (e.g. a date is not provided).
Citation Notation
The following citations are made for the convenience of the reader:
	Citations to Pre -Grant publications are made to paragraph number under the ¶ format. Citations to other publications are made under the format “1/2” or pp 1 are directed to column and line number or to a page - whichever is appropriate. It is noted that any reference to a figure or a table is also directed to any accompanying text in the specification or the document.  Notwithstanding those citations, the reference(s) is (are) relied upon for the teachings as a whole.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 24-31 and 35-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10590368. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claim(s) 24-31 and 35-39 are to be found in patent claim(s) 1-14 (as the application claim(s) 24-31 and 35-39 fully encompasses patent claim(s) 1-14).  The difference between the application claim(s) 24-31 and 35-39 and the patent claim(s) 1-14 lies in the fact that the patent claim(s) includes is more specific.  Thus the invention of claim(s) 1-14 of the patent is in effect a “species” of the “generic” invention of the application claim(s) 24-31 and 35-39.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim(s) 24-31 and 35-.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 35 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The parent claim 24 recites a range of 0.5 to 10 % weight and the claim 35 recites a broader range of 0.1 to 20 % by wt.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 24-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu (US 2007/0111914 A1 – cited in the IDS).

The Hsu reference discloses the claimed invention with the claimed components of an enzyme, a phenyl boronic acid and an inorganic salt being in a liquid but does not disclose the composition with the claimed features with enough specificity to anticipate the claimed invention. Nevertheless, given that the Hsu reference discloses each the claimed features of the composition, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught features since the Hsu reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success and gain the benefit of enhancing the stability and cleaning parameters of the detergent.
Claim 25: Hsu discloses the serine protease enzyme such as Alcatase® (¶89).
Claims 26 and 27: Hsu discloses a pH range from 7.67 to 10.8 (see examples for specific values).
Claims 28-30: Hsu discloses the composition being used as a laundry detergent (¶16-19, 40). Furthermore, it is noted that claims 28-30 are construed as intended uses of the composition and therefore the composition taught by the Hsu reference only need to be capable of being a preform for being used as a detergent or dishwashing composition.
Claims 32-34 and 36: Hsu discloses salts with sodium/potassium cations and sulfate/chloride/acetate anions (¶69, 75, 76, 78, 92).
Claims 37-39: Hsu discloses a process of making the laundry detergent by adding the various components to obtain a stable liquid (¶105-106 and examples). It is noted that it would be well within .
Claims 24, 25 and 28-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Simonsen (US 20040033927 A1 – cited in the IDS).
	Claims 24, 25, 31-36:  Simonsen discloses a liquid detergent composition (¶158) with 2-10 wt. % of an inorganic salt with sulfate, nitrate, chloride or acetate anions and magnesium, zinc, sodium, potassium or ammonium cations (¶ 88-91, 106 and 107), a serine protease enzyme (¶142), and a 4-formyl phenyl boronic acid stabilizer (¶165). See also examples 1-5.
	The Simonsen reference discloses the claimed invention with the claimed components of an enzyme, a phenyl boronic acid and an inorganic salt being in a liquid form but does not disclose the composition with the claimed features with enough specificity to anticipate the claimed invention. Nevertheless, given that the Simonsen reference discloses each the claimed components for the same intended end-product of a detergent, it would have been obvious to one of ordinary skill in the chemical art at the time of the invention to utilize any of the taught components and features since the Simonsen reference teaches each one. Therefore, it would have been obvious to one of ordinary skill in the art to pursue the known potential solutions with a reasonable expectation of success and gain the benefit of achieving enhanced stability and cleaning parameters of the composition.
	Claims 28-30: Simonsen discloses the composition being used as a laundry or dishwashing detergent (¶139).   
Claims 26, 27, 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hsu in view of Simonsen.
	The disclosure(s) of Simonsen and Hsu are relied upon as set forth above.
 The Simonsen reference discloses the claimed invention but does not explicitly disclose the feature of the pH range and the liquid manufacturing process.  It is noted that the Simonsen reference .
Claims 24-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ofosu-Asante (US-6172021-B1) in view of Nielsen (US 5972873).
	Claims 24-27 and 31-36:  Ofosu-Asante discloses a liquid detergent composition (abs) with a dissolved inorganic salt such as 0.6 % wt. of MgCl2 in example 1 (see also 17/20-44, 17/56 to 18-20 and the examples for various cations and anions), a serine protease enzyme (13/25-55), phenyl boronic acid (17/45-55) and a pH of 8-12 (claim 1). 
	The Ofosu-Asante reference discloses the claimed invention with the claimed components of an enzyme, a phenyl boronic acid and an inorganic salt being in a liquid form but does not disclose the claimed phenyl boronic acid.  The Ofosu-Asante reference teaches the overall phenyl boronic acid component and the claim calls for a specific derivative of phenyl boronic acid such as 4-formyl-phenyl boronic acid. The secondary reference of Nielsen discloses a liquid detergent composition with the claimed 4-formyl-phenyl boronic acid to gain the benefit “extraordinary good capacities as enzyme stabilizers” (abs, 1/60-32 and examples). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself - that is in the substitution of 4-formyl-phenyl boronic acid of Nielsen for the phenyl boronic acid in the composition of Ofosu-Asante.  Since the references teach similar detergent compositions within similar technical fields, the claim would have been 
	Claims 28-30: Ofosu-Asante and Nielsen disclose the composition being used as a laundry or dishwashing detergent (Ofosu-Asante: claim 1 and 23/44 and Nielsen: abs, claims).    
	Claims 37-39: Ofosu-Asante and Nielsen disclose a process of making the detergent by adding and mixing the various components to water (Ofosu-Asante: 23/56-63).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI V NGUYEN whose telephone number is (571)272-6965.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571.272.1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TRI V NGUYEN/Primary Examiner, Art Unit 1764